Exhibit 10.11

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 29,
2019, is made and entered into by and among Constellation Alpha Capital Corp., a
Delaware corporation (the “Company,” and prior to the Company’s domestication
(the “Domestication”) as a Delaware corporation, the “BVI Company”), and the
undersigned parties listed under the heading “Holders” on the signature page
hereto (each such party, together with any person or entity who hereafter
becomes a party to this Agreement pursuant to Section 6.2 of this Agreement, a
“Holder” and collectively the “Holders”).

WHEREAS, certain of the Holders are acquiring an aggregate of 11,509,461 shares
of common stock (the “Merger Shares”) of the Company, par value $0.0001 per
share (the “Common Stock”) in exchange for their outstanding shares of capital
stock of DermTech, Inc., a Delaware corporation (“DermTech”), on or about the
date hereof, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of May 29, 2019, by and among the BVI Company, DT Merger
Sub, Inc., a Delaware corporation, and DermTech, whereby Merger Sub will merge
with and into DermTech, with DermTech surviving as a wholly owned subsidiary of
the Company (the “Merger”);

WHEREAS, certain of the Holders are acquiring an aggregate of 6,153,847 shares
of Common Stock (the “PIPE Common Shares”) and 1,231 shares of Series A
Preferred Stock of the Company, which are convertible into an aggregate of
1,231,000 shares Common Stock (the “Underlying PIPE Common Shares”), in a
private placement among the Company and such Holders, pursuant to subscription
agreements previously entered into with such Holders; and

WHEREAS, two of the Holders, Centripetal LLC and Cowen Investments II LLC,
currently hold (i) an aggregate of 1,460,221 shares of Common Stock the
(“Insider Shares”), (ii) rights to receive an aggregate of 56,125 shares of
Common Stock (the “Rights Shares”), and (iii) warrants to purchase an aggregate
of 140,313 shares of Common Stock (the shares of Common Stock underlying the
warrants, the “Warrant Shares”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

“Adverse Disclosure” is defined in Section 3.5.

“Agreement” is defined in the preamble to this Agreement.

“Block Trade” means an offering and/or sale of Registrable Securities by any
Holder on a block trade or underwritten basis (whether firm commitment or
otherwise) without substantial marketing efforts prior to pricing, including,
without limitation, a same day trade, overnight trade or similar transaction.

“Domestication” is defined in the preamble to this Agreement.

“Merger Agreement” is defined in the recitals to this Agreement.

“Merger Shares” is defined in the recitals to this Agreement.

“Merger Share Holders” means the Holders of the Merger Shares and only with
respect to and to the extent of such Holders’ ownership of Merger Shares.

“PIPE Common Shares” is defined in the recitals to this Agreement.

“PIPE Shares” means the PIPE Common Shares and the Underlying PIPE Common
Shares, together.



--------------------------------------------------------------------------------

“PIPE Share Holders” means the Holders of the PIPE Shares and only with respect
to and to the extent of such Holders’ ownership of PIPE Shares.

“Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Change of Control” means the transfer (whether by tender offer, merger, stock
purchase, consolidation or other similar transaction), in one transaction or a
series of related transactions, to a person or group of affiliated persons of
the Company’s voting securities if, after such transfer, such person or group of
affiliated persons would hold more than 50% of outstanding voting securities of
the Company (or surviving entity) or would otherwise have the power to control
the board of directors of the Company or to direct the operations of the
Company.

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Stock” is defined in the recitals to this Agreement.

“Company” is defined in the preamble to this Agreement.

“Demand Registration” is defined in Section 2.2.1.

“Demand Requesting Holder” is defined in Section 2.2.1.

“Demanding Holders” is defined in Section 2.2.1.

“Effectiveness Deadline” is defined in Section 2.1.1.

“Effectiveness Period” is defined in Section 3.1.3.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Form S-3” is defined in Section 2.1.1.

“Holder Indemnified Party” is defined in Section 4.1.

“Holders” is defined in the preamble to this Agreement.

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Insider Shares” is defined in the recitals to this Agreement.

“Maximum Number of Shares” is defined in Section 2.2.4.

“Merger” is defined in the recitals to this Agreement.

“Misstatement” is defined in Section 3.1.13.

“New Registration Statement” is defined in Section 2.1.4.

“Notices” is defined in Section 6.2.

“Piggy-Back Registration” is defined in Section 2.3.1.

 

2



--------------------------------------------------------------------------------

“Pro Rata” is defined in Section 2.2.4.

“Prospectus” means the prospectus included in any Registration Statement, as
supplemented by any and all prospectus supplements and as amended by any and all
post-effective amendments and including all material incorporated by reference
in such prospectus.

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such Registration Statement becoming
effective.

“Registrable Securities” means the Merger Shares, PIPE Shares, Insider Shares,
Rights Shares, Warrant Shares and any warrants, shares of capital stock or other
securities of the Company issued as a dividend or other distribution with
respect to or in exchange for or in replacement of any of such shares or as the
result of any split, combination of shares, recapitalization, merger,
consolidation or other reorganization (collectively, the “Underlying Shares”).
The Underlying Shares shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the Securities Act; (c) such securities
shall have ceased to be outstanding; (d) such securities have been sold to, or
through, a broker, dealer or underwriter in a public distribution or in another
public securities transaction pursuant to Rule 144; or (e) such securities may
be sold pursuant to Rule 144 and not subject to any volume or manner of sale
limitations imposed thereunder.

“Registration Statement” means any registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Common
Stock or Registrable Securities, including the Prospectus included in such
registration statement, amendments (including post-effective amendments) and
supplements to such registration statement, and all exhibits to and all material
incorporated by reference in such registration statement (other than a
registration statement on Form S-4 or Form S-8, or their successors).

“Requesting Holder” is defined in Section 2.1.5(a).

“Resale Shelf Registration Statement” is defined in Section 2.1.1.

“Rights Shares” is defined in the recitals to this Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“SEC Guidance” is defined in Section 2.1.4.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Selling Holders” means any Holder electing to sell any of its Registrable
Securities in a Registration.

“Underlying PIPE Common Shares” is defined in the recitals to this Agreement.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

“Underwritten Takedown” shall mean an underwritten public offering of
Registrable Securities pursuant to the Resale Shelf Registration Statement or
such other Registration Statement filed by the Company pursuant to Section 2.1,
as amended or supplemented, including, without limitation, a Block Trade.

 

3



--------------------------------------------------------------------------------

“Warrant Shares” is defined in the recitals to this Agreement.

2. REGISTRATION RIGHTS.

2.1        Resale Shelf Registration Rights.

2.1.1    Registration Statement Covering Resale of Registrable Securities. The
Company shall prepare and file or cause to be prepared and filed with the
Commission, no later than forty-five (45) days following the consummation of the
Merger (the “Filing Deadline”), a Registration Statement for an offering to be
made on a continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by Holders of all of the Registrable
Securities held by Holders (the “Resale Shelf Registration Statement”). The
Resale Shelf Registration Statement shall be on Form S-3 (“Form S-3”) or, if
Form S-3 is not then available to the Company, on Form S-1 or such other
appropriate form permitting Registration of such Registrable Securities for
resale by such Holders. The Company shall use commercially reasonable efforts to
cause the Resale Shelf Registration Statement to be declared effective as soon
as possible after filing, but in no event later sixty (60) days following the
Filing Deadline (the “Effectiveness Deadline”); provided, that the Effectiveness
Deadline shall be extended to ninety (90) days after the Filing Deadline if the
Resale Shelf Registration Statement is reviewed by, and receives comments from,
the Commission. Once effective, the Company shall use commercially reasonable
efforts to keep the Resale Shelf Registration Statement continuously effective
and to be supplemented and amended to the extent necessary to ensure that such
Resale Shelf Registration Statement is available or, if not available, to ensure
that another Registration Statement is available, under the Securities Act at
all times until the expiration of the Effectiveness Period. The Resale Shelf
Registration Statement filed with the Commission pursuant to this subsection
2.1.1 shall contain a prospectus in such form as to permit any Holder to sell
such Registrable Securities pursuant to Rule 415 under the Securities Act (or
any successor or similar provision adopted by the Commission then in effect) at
any time beginning on the effective date for such Resale Shelf Registration
Statement (subject to any applicable lock-up restrictions), and shall provide
that such Registrable Securities may be sold pursuant to any method or
combination of methods legally available to, and requested by, Holders.

2.1.2    Notification and Distribution of Materials. The Company shall notify
the Holders in writing of the effectiveness of the Resale Shelf Registration
Statement as soon as practicable, and in any event within two (2) Business Days
after the Resale Shelf Registration Statement becomes effective, and shall
furnish to them, without charge, such number of copies of the Resale Shelf
Registration Statement (including any amendments, supplements and exhibits), the
Prospectus contained therein (including each preliminary prospectus and all
related amendments and supplements) and any documents incorporated by reference
in the Resale Shelf Registration Statement or such other documents as the
Holders may reasonably request in order to facilitate the sale of the
Registrable Securities in the manner described in the Resale Shelf Registration
Statement.

2.1.3    Amendments and Supplements. Subject to the provisions of Section 2.1.1
above, the Company shall promptly prepare and file with the Commission from time
to time such amendments and supplements to the Resale Shelf Registration
Statement and Prospectus used in connection therewith as may be necessary to
keep the Resale Shelf Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all the
Registrable Securities during the Effectiveness Period. If any Resale Shelf
Registration Statement filed pursuant to Section 2.1.1 is filed on Form S-3 and
thereafter the Company becomes ineligible to use Form S-3 for secondary sales,
the Company shall promptly notify the Holders of such ineligibility and use its
best efforts to file a shelf registration on Form S-1 or other appropriate form
as promptly as practicable to replace the shelf registration statement on Form
S-3 and have such replacement Resale Shelf Registration Statement declared
effective as promptly as practicable and to cause such replacement Resale Shelf
Registration Statement to remain effective, and to be supplemented and amended
to the extent necessary to ensure that such Resale Shelf Registration Statement
is available or, if not available, that another Resale Shelf Registration
Statement is available, for the resale of all the Registrable Securities held by
the Holders until all such Registrable Securities have ceased to be Registrable
Securities; provided, however, that at any time the Company once again becomes
eligible to use Form S-3, the Company shall cause such replacement Resale Shelf
Registration Statement to be amended, or shall file a new replacement Resale
Shelf Registration Statement, such that the Resale Shelf Registration Statement
is once again on Form S-3.

 

4



--------------------------------------------------------------------------------

2.1.4    Notwithstanding the registration obligations set forth in this
Section 2.1, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders thereof
and use its commercially reasonable efforts to file amendments to the Resale
Shelf Registration Statement as required by the Commission and/or (ii) withdraw
the Resale Shelf Registration Statement and file a new registration statement (a
“New Registration Statement”), on Form S-3, or if Form S-3 is not then available
to the Company for such registration statement, on such other form available to
register for resale the Registrable Securities as a secondary offering.
Notwithstanding any other provision of this Agreement, if any publicly-available
written or oral guidance, comments, requirements or requests of the Commission
staff (the “SEC Guidance”) sets forth a limitation of the number of Registrable
Securities permitted to be registered on a particular Registration Statement as
a secondary offering (and notwithstanding that the Company used diligent efforts
to advocate with the Commission for the registration of all or a greater number
of Registrable Securities), unless otherwise directed in writing by a Holder as
to its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will be reduced on a pro rata basis
based on the total number of Registrable Securities held by the Holders, subject
to a determination by the Commission that certain Holders must be reduced first
based on the number of Registrable Securities held by such Holders. In the event
the Company amends the Resale Shelf Registration Statement or files a New
Registration Statement, as the case may be, under clauses (i) or (ii) above, the
Company will use its commercially reasonable efforts to file with the
Commission, as promptly as allowed by Commission or SEC Guidance provided to the
Company or to registrants of securities in general, one or more registration
statements on Form S-3 or such other form available to register for resale those
Registrable Securities that were not registered for resale on the Resale Shelf
Registration Statement, as amended, or the New Registration Statement.

2.1.5    Demand Takedown.

(a)        If the Company shall receive a request from the Holders of at least
2,877,365 Merger Shares constituting Registrable Securities or the Holders of at
least 1,846,212 PIPE Shares constituting Registrable Securities, provided that,
unless the request relates to the sale of all remaining Registrable Securities
held by such Holders, the estimated market value of the Registrable Securities
is at least $500,000 (the requesting Holder(s) shall be referred to herein as
the “Requesting Holder”) that the Company effect an Underwritten Takedown of all
or any portion of the Requesting Holder’s Registrable Securities, and specifying
the intended method of disposition thereof (which, for the avoidance of doubt,
may be an underwritten Block Trade), then the Company shall promptly give notice
of such requested Underwritten Takedown (each such request shall be referred to
herein as a “Demand Takedown”) within five (5) Business Days after receiving
such Demand Takedown to the other Holders and thereupon shall use its
commercially reasonable efforts to effect, as expeditiously as possible, the
offering in such Underwritten Takedown of:

(i)        subject to the restrictions set forth in Section 2.2.4, all
Registrable Securities for which the Requesting Holder has requested such
offering under Section 2.1.5(a), and

(ii)        subject to the restrictions set forth in Section 2.2.4, all other
Registrable Securities that any Selling Holders have requested the Company to
offer by request received by the Company within seven (7) Business Days after
such Holders receive the Company’s notice of the Demand Takedown, all to the
extent necessary to permit the disposition (in accordance with the intended
methods thereof as aforesaid) of the Registrable Securities so to be offered.

(b)        Promptly after the expiration of the seven (7) Business Day-period
referred to in Section 2.1.5(a)(ii), the Company will notify all Selling Holders
of the identities of the other Selling Holders and the number of shares of
Registrable Securities requested to be included therein.

(c)        The Company shall only be required to effectuate one Underwritten
Takedown within any three (3) month period.

(d)        If the managing underwriter in an Underwritten Takedown advises the
Company and the Requesting Holder and the Selling Holders that, in its view, the
number of shares of Registrable Securities requested to be included in such
underwritten offering exceeds the largest number of shares that can be sold
without

 

5



--------------------------------------------------------------------------------

having an adverse effect on such offering, including the price at which such
shares can be sold, the shares included in such Underwritten Takedown will be
reduced by the Registrable Securities held by the Selling Holders (applied on a
pro rata basis based on the total number of Registrable Securities held by such
Holders, subject to a determination by the Commission that certain Holders must
be reduced first based on the number of Registrable Securities held by such
Holders).

2.1.6    Registrations effected pursuant to this Section 2.1 shall not be
counted as Demand Registrations effected pursuant to Section 2.2.

2.2 Demand Registration.

2.2.1 Request for Registration. At any time and from time to time on or after
sixty (60) days following the consummation of the Merger, the holders of a
majority-in-interest of the Merger Shares held by the Merger Share Holders or
the holders of a majority-in-interest of the PIPE Shares held by the PIPE Share
Holders (in either case, the “Demanding Holders”) may make a written demand for
Registration under the Securities Act of all or part of their Registrable
Securities (a “Demand Registration”). Any demand for a Demand Registration shall
specify the number of Registrable Securities proposed to be sold and the
intended method(s) of distribution thereof. The Company will within ten
(10) days of the Company’s receipt of the Demand Registration notify all Holders
of Registrable Securities of the demand, and each Holder of Registrable
Securities who wishes to include all or a portion of such Holder’s Registrable
Securities in the Demand Registration (each, a “Demand Requesting Holder”) shall
so notify the Company within ten (10) days after the receipt by the holder of
the notice from the Company. Upon any such request, the Demanding Holders and
the Demand Requesting Holders shall be entitled to have their Registrable
Securities included in the Demand Registration, subject to Section 2.2.4 and the
provisos set forth in Section 3.1.1, to be effected by the Company as soon as
reasonably practicable, but in no event later than 60 days after receipt of such
Demand Registration. The Company shall not be obligated to effect more than an
aggregate of two (2) Demand Registrations under this Section 2.2.1.

2.2.2 Effective Registration. A Registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders who initiated such Demand Registration thereafter
affirmatively elect to continue the offering and notify the Company in writing,
but in no event later than five (5) days of such election.

2.2.3 Underwritten Offering. If a majority-in-interest of the Demanding Holders
who initiate a Demand Registration so elect and such holders so advise the
Company as part of their written demand for a Demand Registration, the offering
of such Registrable Securities pursuant to such Demand Registration shall be in
the form of an underwritten offering (which, for the avoidance of doubt, may be
an underwritten Block Trade). In such event, the right of any holder to include
its Registrable Securities in such Registration shall be conditioned upon such
holder’s participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders proposing to distribute their securities through such
underwriting shall enter into an underwriting agreement in reasonable and
customary form with the Underwriter or Underwriters selected for such
underwriting by a majority-in-interest of the holders initiating the Demand
Registration.

2.2.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering, in good faith,
advises the Company, the Demanding Holders and the Demand Requesting Holders
that the dollar amount or number of shares of Registrable Securities which the
Demanding Holders and Demand Requesting Holders (if any) desire to sell, taken
together with all other shares of Common Stock or other securities which the
Company desires to sell and the shares of Common Stock, if any, as to which
Registration has been requested pursuant to registration rights held by other
stockholders of the Company who desire to sell, exceeds the maximum dollar
amount or maximum number of shares that can be sold in such

 

6



--------------------------------------------------------------------------------

offering without adversely affecting the proposed offering price, the timing,
the distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of shares, as applicable, the “Maximum
Number of Shares”), then the Company shall include in such Registration: (i) the
Registrable Securities as to which Demand Registration has been requested by the
Demanding Holders and Demand Requesting Holders (if any) (pro rata in accordance
with the number of shares that each such Demanding Holder and Demand Requesting
Holder (if any) has requested be included in such Registration, regardless of
the number of shares held by each such Demanding Holder (such proportion is
referred to herein as “Pro Rata”)) that can be sold without exceeding the
Maximum Number of Shares; (ii) to the extent that the Maximum Number of Shares
has not been reached under the foregoing clause (i), the shares of Common Stock
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Shares and (iii) to the extent that the Maximum
Number of Shares have not been reached under the foregoing clauses (i) and (ii),
the shares of Common Stock or other securities for the account of other persons
that the Company is obligated to Register pursuant to written contractual
arrangements with such persons and that can be sold without exceeding the
Maximum Number of Shares.

2.2.5 Withdrawal. A Demanding Holder, a Demand Requesting Holder or a Requesting
Holder may elect to withdraw all or a portion of its Registrable Securities
included in a Demand Registration or an Underwritten Takedown for any reason or
no reason at all by giving written notice to the Company and/or the Underwriter
or Underwriters of their request to withdraw prior to the effectiveness of the
Registration Statement filed with the Commission with respect to such Demand
Registration. If the majority-in-interest of the Demanding Holders withdraws
from a proposed offering relating to a Demand Registration, then such
Registration shall not count as a Demand Registration provided for in this
Section 2.2.

2.3 Piggy-Back Registration.

2.3.1 Piggy-Back Rights. If at any time on or after the date hereof the Company
proposes to file a Registration Statement under the Securities Act with respect
to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for stockholders of the Company for their account
(or by the Company and by stockholders of the Company including, without
limitation, pursuant to Section 2.2), other than a Registration Statement
(i) filed in connection with any employee stock option or other benefit plan,
(ii) for an exchange offer or offering of securities solely to the Company’s
existing stockholders, (iii) for an offering of debt that is convertible into
equity securities of the Company or (iv) for a dividend reinvestment plan, then
the Company shall (x) give written notice of such proposed filing to the holders
of Registrable Securities as soon as practicable but in no event less than ten
(10) days (or in the case of a Block Trade, five (5) Business Days) before the
anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, of the offering, and (y) offer to the holders of Registrable Securities
in such notice the opportunity to Register the sale of such number of shares of
Registrable Securities as such holders may request in writing within five
(5) Business Days following receipt of such notice (a “Piggy-Back
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Registration and shall use its commercially
reasonable efforts to cause the managing Underwriter or Underwriters of a
proposed underwritten offering to permit the Registrable Securities requested to
be included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All holders of Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in
reasonable and customary form with the Underwriter or Underwriters selected for
such Piggy-Back Registration.

2.3.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the Holders of Registrable Securities that the dollar amount or
number of shares of Common Stock which the Company desires to sell, taken
together with shares of Common Stock, if any, as to which Registration has been
demanded pursuant to separate written contractual arrangements with persons or
entities other than the Holders of Registrable Securities hereunder, the
Registrable Securities as to which Registration has been requested under this
Section 2.3, and the shares of Common Stock, if any, as to which Registration
has been requested pursuant to the written contractual piggy-back registration

 

7



--------------------------------------------------------------------------------

rights of other stockholders of the Company, exceeds the Maximum Number of
Shares, then the Company shall include in any such Registration:

(a)        If the Registration is undertaken for the Company’s account: (A) the
shares of Common Stock or other securities that the Company desires to sell for
its own account that can be sold without exceeding the Maximum Number of Shares;
(B) to the extent that the Maximum Number of Shares has not been reached under
the foregoing clause (A), the shares of Common Stock or other securities, if
any, comprised of Registrable Securities, as to which Registration has been
requested pursuant to the applicable written contractual Piggy-Back Registration
rights of Merger Share Holders pursuant to Section 2.3.1, Pro Rata, that can be
sold without exceeding the Maximum Number of Shares; (C) to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (A)
and (B), the shares of Common Stock or other securities, if any, comprised of
Registrable Securities, as to which Registration has been requested pursuant to
the applicable written contractual Piggy-Back Registration rights of PIPE Share
Holders pursuant to Section 2.3.1, Pro Rata, that can be sold without exceeding
the Maximum Number of Shares; and (D) to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (A), (B) and (C), the
shares of Common Stock or other securities for the account of other persons that
the Company is obligated to Register pursuant to written contractual piggy-back
registration rights with such persons and that can be sold without exceeding the
Maximum Number of Shares; and

(b)        If the Registration is a “demand” registration undertaken at the
demand of persons or entities other than the holders of Registrable Securities,
(A) the shares of Common Stock or other securities for the account of the
demanding persons that can be sold without exceeding the Maximum Number of
Shares; (B) to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the shares of Common Stock or other securities,
if any, comprised of Registrable Securities, as to which Registration has been
requested pursuant to the applicable written contractual Piggy-Back Registration
rights of Holders under Section 2.3.1, Pro Rata, that can be sold without
exceeding the Maximum Number of Shares; (C) to the extent that the Maximum
Number of Shares has not been reached under the foregoing clauses (A) and (B),
the shares of Common Stock or other securities that the Company desires to sell
for its own account that can be sold without exceeding the Maximum Number of
Shares; and (D) to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (A), (B) and (C), the shares of Common Stock
or other securities for the account of other persons that the Company is
obligated to Register pursuant to written contractual arrangements with such
persons, that can be sold without exceeding the Maximum Number of Shares.

2.3.3 Withdrawal. Any Holder of Registrable Securities may elect to withdraw
such Holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own good faith determination or as the result of a withdrawal by persons
making a demand pursuant to written contractual obligations) may withdraw a
Registration Statement at any time prior to the effectiveness of the
Registration Statement in connection with a Piggy-Back Registration.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 3.2.

2.3.4 Unlimited Piggy-Back Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.3 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.2
hereof.

3. REGISTRATION PROCEDURES.

3.1 Filings; Information. Whenever the Company is required to effect the
Registration of any Registrable Securities pursuant to Section 2, the Company
shall use its commercially reasonable efforts to effect the Registration and
sale of such Registrable Securities in accordance with the intended method(s) of
distribution thereof as expeditiously as practicable, and in connection with any
such request:

 

8



--------------------------------------------------------------------------------

3.1.1 Filing Registration Statement. The Company shall, as expeditiously as
possible and in any event within sixty (60) days after receipt of a request for
a Demand Registration pursuant to Section 2.1, prepare and file with the
Commission a Registration Statement on Form S-3, if then available to the
Company for such Registration, or if Form S-3 is not then available to the
Company for such Registration, then on any other form for which the Company then
qualifies and which counsel for the Company shall deem appropriate and which
form shall be available for the sale of all Registrable Securities to be
Registered thereunder in accordance with the intended method(s) of distribution
thereof, and shall use its best efforts to cause such Registration Statement to
become and remain effective for the period required by Section 3.1.3; provided,
however, that the Company shall have the right to defer any Demand Registration
for up to sixty (60) days, and any Piggy-Back Registration for such period as
may be applicable to deferment of any Demand Registration to which such
Piggy-Back Registration relates, in each case if the Company shall furnish to
the holders a certificate signed by the Chairman of the Board of Directors or
President of the Company stating that Adverse Disclosure would be required to be
set forth in such Registration Statement.

3.1.2 Copies. The Company shall, at least five (5) Business Days prior to filing
a Registration Statement or Prospectus, or any amendment or supplement thereto,
furnish without charge to the holders of Registrable Securities included in such
Registration, copies of such Registration Statement as proposed to be filed,
each amendment and supplement to such Registration Statement (in each case
including all exhibits thereto and documents incorporated by reference therein),
the Prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such Registration may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such holders.
The Company shall not file any Registration Statement or Prospectus, or
amendment or supplement thereto, to which a Holder of Registrable Securities
included in such Registration shall have reasonably objected on the grounds that
any portion(s) of such Registration Statement or Prospectus or supplement or
amendment thereto does not comply in all material respects with the applicable
requirements of the Securities Act or the rules and regulations thereunder.

3.1.3 Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn (the
“Effectiveness Period”).

3.1.4 Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) Business Days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two
(2) Business Days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any Prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Company shall
furnish to the holders of Registrable Securities included in such Registration
Statement and to the legal counsel for any such holders, copies of all such
documents proposed to be filed sufficiently in advance of filing to provide such
holders and legal counsel with a reasonable opportunity to review such documents
and comment thereon, and the Company shall not file any Registration Statement
or prospectus or amendment or supplement thereto, including documents
incorporated by reference, to which such holders or their legal counsel shall
reasonably object.

 

9



--------------------------------------------------------------------------------

3.1.5 Securities Laws Compliance. The Company shall use its commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and to keep such registration or qualification in
effect for so long as such Registration Statement remains in effect and
(ii) take such action necessary to cause such Registrable Securities covered by
the Registration Statement to be Registered with or approved by such other
governmental authorities or securities exchanges, including the Nasdaq Capital
Market, as may be necessary by virtue of the business and operations of the
Company and do any and all other acts and things that may be necessary or
advisable to enable the holders of Registrable Securities included in such
Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph or subject
itself to taxation in any such jurisdiction.

3.1.6 Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in reasonable
and customary form) and take such other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities.
The representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such Registration Statement, and the
representations, warranties and covenants of the holders of Registrable
Securities included in such registration statement in any underwriting agreement
which are made to or for the benefit of any Underwriters, to the extent
applicable, shall also be made to and for the benefit of the Company.

3.1.7 Cooperation. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

3.1.8 Selection of Underwriters. In connection with any Registration effected by
or at the direction of Holders pursuant to this Agreement, the Selling Holders
holding a majority in interest of the Registrable Securities requested to be
sold in any Registration shall have the right to select an Underwriter or
Underwriters in connection with such Registration, which Underwriter or
Underwriters shall be reasonably acceptable to the Company. In connection with a
Registration pursuant to this Agreement, the Company shall enter into customary
agreements (including an underwriting agreement in reasonable and customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of the Registrable Securities in such
Registration, including, if necessary, the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with the Financial Industry Regulatory Authority, Inc.

3.1.9.    Opinions and Comfort Letters.  The Company shall furnish to each
holder of Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter.

3.1.11.    Listing.  The Company shall use its commercially reasonable efforts
to cause all Registrable Securities included in any Registration to be listed on
such exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority of the Registrable Securities included in such
Registration.

3.1.12.    Transfer Agent.  The Company shall provide a transfer agent and
registrar for all such Registrable Securities no later than the effective date
of the Registration Statement.

3.1.13.    Misstatements.  The Company shall notify the holders at any time when
a prospectus relating to such Registration Statement is required to be delivered
under the Securities Act, of the happening of any

 

10



--------------------------------------------------------------------------------

event as a result of which the prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
an omission to state a material fact required to be stated in a Registration
Statement or Prospectus, or necessary to make the statements therein in the
light of the circumstances under which they were made not misleading (a
“Misstatement”), and then to correct such Misstatement.

3.2 Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Registration Statement or Prospectus required to
be filed pursuant to this Agreement, and any amendment or supplement relating
thereto, and all expenses incurred in performing or complying with its other
obligations under this Agreement, whether or not the Registration Statement
becomes effective, including, without limitation: (i) all Registration and
filing fees and fees of any securities exchange on which the Common Stock is
then listed; (ii) fees and expenses of compliance with securities or “blue sky”
laws (including fees and disbursements of counsel for the Underwriters in
connection with blue sky qualifications of the Registrable Securities);
(iii) printing, messenger, telephone and delivery expenses; (iv) the Company’s
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees); (v) the fees and expenses incurred in connection
with the listing of the Registrable Securities as required by Section 3.1.11;
(vi) Financial Industry Regulatory Authority fees; (vii) fees and disbursements
of counsel for the Company and fees and expenses for independent certified
public accountants retained by the Company (including the expenses or costs
associated with the delivery of any opinions or comfort letters requested
pursuant to Section 3.1.9); (viii) the fees and expenses of any special experts
retained by the Company in connection with such Registration; and (ix) the fees
and expenses of one legal counsel selected by the holders of a
majority-in-interest of the Registrable Securities included in such Registration
not to exceed $35,000 in the aggregate. The Company shall have no obligation to
pay any underwriting discounts or selling commissions attributable to the
Registrable Securities being sold by the holders thereof, which underwriting
discounts or selling commissions shall be borne by such holders. Additionally,
in an underwritten offering, all selling stockholders and the Company shall bear
the expenses of the underwriter pro rata in proportion to the respective amount
of shares each is selling in such offering.

3.3 Information. The holders of Registrable Securities shall use reasonable best
efforts to provide such information as may reasonably be requested by the
Company, or the managing Underwriter, if any, in connection with the preparation
of any Registration Statement, including amendments and supplements thereto, in
order to effect the Registration of any Registrable Securities under the
Securities Act pursuant to Section 2 and in connection with the Company’s
obligation to comply with federal and applicable state securities laws.

3.4 Requirements for Participation in Underwritten Offerings. No person may
participate in any underwritten offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, indemnities, lock-up agreements,
underwriting agreements and other customary documents as may be reasonably
required under the terms of such underwriting arrangements.

3.5 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or prospectus contains a Misstatement
or of the happening of any event of the kind described in Section 3.1.4(iv),
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure (as defined below) or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than sixty (60) days, determined
in good faith by the Company to be necessary for such purpose; provided,
however, that the Company may not delay or suspend the Registration Statement on
more than two (2) occasions or for more than sixty (60) consecutive calendar
days or for more than ninety (90) total calendar days during any twelve-month
period. In the event the Company exercises its rights under the preceding
sentence, the Holders agree to suspend, as promptly as practicable after their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The

 

11



--------------------------------------------------------------------------------

Company shall immediately notify the Holders of the expiration of any period
during which it exercised its rights under this Section 3.5. “Adverse
Disclosure” shall mean any public disclosure of material non-public information,
which disclosure, in the good faith judgment of the board of directors of the
Company, after consultation with counsel to the Company, (i) would be required
to be made in any Registration Statement or Prospectus in order for the
applicable Registration Statement or Prospectus not to contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein (in the case of any prospectus and any
preliminary prospectus, in the light of the circumstances under which they were
made) not misleading, (ii) would not be required to be made at such time if the
Registration Statement were not being filed, and (iii) the Company has a bona
fide business purpose for not making such information public.

3.6 Other Covenants and Obligations. As long as any Holder shall own Registrable
Securities: (a) except as required by the Exchange Act, the Company will not
file any Registration Statement or Prospectus included therein or any other
filing or document with the Commission which refers to any Holder of Registrable
Securities as a selling securityholder by name or otherwise without the prior
written approval of such Holder, such approval to not be unreasonably
conditioned, withheld or delayed; (b) the Company, at all times while it shall
be reporting under the Exchange Act, covenants to use commercially reasonable
efforts to file timely (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to Sections 13(a) or 15(d) of the Exchange Act;
(c) the Company further covenants that it shall take such further action as any
holder may reasonably request, all to the extent required from time to time to
enable such Holder to sell shares of the Common Stock held by such Holder
without Registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act, including
providing any legal opinions; and (d) upon the request of any Holder, the
Company shall deliver to such Holder a written certification of a duly
authorized officer as to whether it has complied with the requirements set forth
in the foregoing clauses (b) and (c).

4. INDEMNIFICATION AND CONTRIBUTION.

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder of Registrable Securities, and each of their respective
officers, employees, affiliates, directors, partners, members, equityholders,
attorneys, advisors and agents, and each person or entity, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) each Holder of Registrable Securities (each, a “Holder Indemnified
Party”), to the fullest extent permitted by applicable law, from and against any
expenses, losses, judgments, actions, claims, proceedings (whether commenced or
threatened), damages, liabilities or costs (including, without limitation,
reasonable attorneys’ fees), whether joint or several (collectively, “Losses”),
as incurred, arising out of or based upon any Misstatement contained in any
Registration Statement under which the sale of such Registrable Securities was
Registered under the Securities Act, any preliminary Prospectus, final
Prospectus or summary Prospectus contained in such Registration Statement, or
any amendment or supplement to such Registration Statement, preliminary
Prospectus, final Prospectus or summary Prospectus, or any violation by the
Company of the Securities Act or any rule or regulation promulgated thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such Registration; and the Company shall promptly
reimburse the Holder Indemnified Party for any legal and any other expenses
reasonably incurred, as incurred, by such Holder Indemnified Party in connection
with investigating and defending any such Losses, except, with respect to any
Holder of Registrable Securities, to the extent such Holder of Registrable
Securities is liable to indemnify the Company for such Losses pursuant to
Section 4.2. The Company also shall indemnify any Underwriter of the Registrable
Securities, their officers, affiliates, directors, partners, members and agents
and each person who controls such Underwriter on substantially the same basis as
that of the indemnification provided above in this Section 4.1.

4.2 Indemnification by Holders of Registrable Securities. Each Selling Holder of
Registrable Securities will, in the event that any Registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such Selling Holder and the Company has required all Selling
Holders to provide such an undertaking on the same terms, indemnify and hold
harmless the Company, each of its directors and officers and each underwriter
(if any), and each other Selling Holder and each other person, if any, who
controls another Selling Holder or such underwriter within the meaning of the
Securities Act, against any Losses, insofar as such Losses arise out of or are
based upon any Misstatement contained in any Registration Statement under which
the sale of such Registrable Securities was Registered under the Securities Act,
any preliminary Prospectus, final Prospectus or

 

12



--------------------------------------------------------------------------------

summary Prospectus contained in the Registration Statement, or any amendment or
supplement thereto, if the Misstatement was made in reliance upon and in
conformity with information furnished in writing to the Company by such Selling
Holder expressly for use therein, and shall reimburse the Company, its directors
and officers, and each other Selling Holder for any legal or other expenses
reasonably incurred by any of them in connection with investigation or defending
any such Loss. Each Selling Holder’s indemnification obligations hereunder shall
be several and not joint and shall be proportional to and limited to the amount
of any net proceeds actually received by such Selling Holder in connection with
the sale of Registrable Securities under a Registration Statement from which
such Losses arise. Each Selling Holder of Registrable Securities shall indemnify
any Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter to the same extent as provided in the foregoing with respect to
indemnification of the Company.

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any Loss in respect of which indemnity may be sought pursuant
to Section 4.1 or 4.2, such person (the “Indemnified Party”) shall, if a claim
in respect thereof is to be made against any other person for indemnification
hereunder, notify such other person (the “Indemnifying Party”) in writing of the
Loss; provided, however, that the failure by the Indemnified Party to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
which the Indemnifying Party may have to such Indemnified Party hereunder,
except and solely to the extent the Indemnifying Party is materially prejudiced
by such failure. If the Indemnified Party is seeking indemnification with
respect to any claim or action brought against the Indemnified Party, then the
Indemnifying Party shall be entitled to participate in such claim or action,
and, to the extent that it wishes, jointly with all other Indemnifying Parties,
to assume control of the defense thereof with counsel satisfactory to the
Indemnified Party. After notice from the Indemnifying Party to the Indemnified
Party of its election to assume control of the defense of such claim or action,
the Indemnifying Party shall not be liable to the Indemnified Party for any
legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, that in any action in which both the
Indemnified Party and the Indemnifying Party are named as defendants, the
Indemnified Party shall have the right to employ separate counsel (but no more
than one such separate counsel, in addition to local counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of any
Losses for which the Indemnified Party seeks indemnification hereunder if such
settlement or judgment includes any non-monetary remedies, requires an admission
of fault or culpability on the part of the Indemnified Party or does not include
an unconditional release from all liability of the Indemnified Party in respect
of such Losses.

4.4 Contribution.

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any Loss referred to
herein, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such Loss.
The relative fault of any Indemnified Party and any Indemnifying Party shall be
determined by reference to, among other things, whether the Misstatement relates
to information supplied by such Indemnified Party or such Indemnifying Party (in
the case of a Holder, such Misstatement was made in reliance upon and in
conformity with information furnished in writing to the Company by such Holder
expressly for use therein) and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such Misstatement.

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
The amount paid or payable by an Indemnified Party as a result of any Loss
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the

 

13



--------------------------------------------------------------------------------

provisions of this Section 4.4, no Holder of Registrable Securities shall be
required to contribute any amount in excess of the dollar amount of the net
proceeds (after payment of any underwriting fees, discounts, commissions or
taxes) actually received by such Holder from the sale of Registrable Securities
which gave rise to such contribution obligation. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

4.5 Survival. The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the Indemnified Party or any officer, director or controlling person of such
Indemnified Party and shall survive the transfer of securities.

5. RULE 144. The Company covenants that it shall timely file any reports
required to be filed by it under the Securities Act and the Exchange Act and
shall take such further action as may be required or as the holders of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holders to sell Registrable Securities without
Registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such rules may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission.

6. MISCELLANEOUS.

6.1 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of the Holders of Registrable Securities hereunder may be freely
assigned or delegated by such Holder of Registrable Securities in conjunction
with and to the extent of any transfer of Registrable Securities by any such
Holder. This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and the permitted assigns of the
applicable holder of Registrable Securities. This Agreement is not intended to
confer any rights or benefits on any persons that are not party hereto other
than as expressly set forth in Article 4 and this Section 6.1. No assignment by
any party hereto of such party’s rights, duties and obligations hereunder shall
be binding upon or obligate the Company unless and until the Company shall have
received (i) written notice of such assignment and (ii) the written agreement of
the assignee, in a form reasonably satisfactory to the Company, to be bound by
the terms and provisions of this Agreement (which may be accomplished by an
addendum or certificate of joinder to this Agreement).

6.2 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, e-mail, telegram, telex or
facsimile, addressed as set forth below, or to such other address as such party
shall have specified most recently by written notice. Notice shall be deemed
given on the date of service or transmission if personally served or transmitted
by telegram, telex or facsimile; provided, that if such service or transmission
is not on a Business Day or is after normal business hours, then such notice
shall be deemed given on the next Business Day. Notice otherwise sent as
provided herein shall be deemed given on the next Business Day following timely
delivery of such notice to a reputable air courier service with an order for
next-day delivery.

To the Company:

11099 N. Torrey Pines Road, #100

La Jolla, California 92037

Telephone: (858) 291-7505

Attention: Steven Kemper

Email: skemper@dermtech.com

 

14



--------------------------------------------------------------------------------

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

3580 Carmel Mountain Road, Suite 300

San Diego, California 92130

Telephone No.: (858) 314-1515

Attention: Jeremy Glaser

Email:    JDGlaser@mintz.com

To all Holders at such addresses as set forth beneath such Holder’s signature on
the signature page hereto.

6.3 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

6.4 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

6.5 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written, with respect to the subject matter hereof.

6.6 Modifications and Amendments. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one holder of Registrable Securities, solely in its capacity
as a holder of the shares of Common Stock of the Company, in a manner that is
materially different from the other Holders of Registrable Securities (in such
capacity) shall require the consent of the Holder so affected. No course of
dealing between any holders of Registrable Securities or the Company and any
other party hereto or any failure or delay on the part of a holder of
Registrable Securities or the Company in exercising any rights or remedies under
this Agreement shall operate as a waiver of any rights or remedies of any holder
of Registrable Securities or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party. Notwithstanding the foregoing, Sections 2.1.5, 2.2.1 and 2.3.2 and
the definitions of “Merger Share Holders” and “PIPE Share Holders” herein shall
not be amended without the written consent of the holders of a
majority-in-interest of the Merger Shares held by the Merger Share Holders and
the holders of a majority-in-interest of the PIPE Shares held by the PIPE Share
Holders.

6.7 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

6.8 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

 

15



--------------------------------------------------------------------------------

6.9 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the applicable holder of Registrable Securities may proceed to
protect and enforce its rights by suit in equity or action at law, whether for
specific performance of any term contained in this Agreement or for an
injunction against the breach of any such term or in aid of the exercise of any
power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

6.10 Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

6.11 Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement, the transactions contemplated
hereby, or the actions of the Holders in the negotiation, administration,
performance or enforcement hereof.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

COMPANY: CONSTELLATION ALPHA CAPITAL CORP., a Delaware corporation By:  
 /s/ Rajiv Shukla                                                Name:  Rajiv
Shukla Title: Chairman & CEO

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: CENTRIPETAL, LLC By:     /s/ Rajiv
Shukla                                         Name:  Rajiv Shukla Title:
Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: COWEN INVESTMENTS II LLC

By:     /s/ Christopher Weekes                             Name:  Christopher
Weekes Title: Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: RTW MASTER FUND, LTD. By:     /s/ Roderick
Wong                                       Name:  Roderick Wong, M.D. Title:
Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: RTW INNOVATION MASTER FUND, LTD. By:     /s/ Roderick
Wong                                              Name:  Roderick Wong, M.D.
Title: Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: /s/ Gary Jacobs                                                       
Gary Jacobs

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: JACOBS INVESTMENT COMPANY LLC By: /s/ Gary
Jacobs                                                      Name:  Gary Jacobs
Title: Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: JACOBS FAMILY TRUST DATED 11-9-99 By: /s/ Gary
Jacobs                                                      Name:  Gary Jacobs
Title: Trustee

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: PAULSON DERMTECH INVESTMENT LLC By: /s/ Alex
Winks                                                        Name:  Alex Winks
Title: President of the Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: PAULSON DERMTECH INVESTMENT II LLC
By: /s/ Alex Winks                                                             
Name: Alex Winks Title: President of the Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: PAULSON DERMTECH INVESTMENT III LLC
By: /s/ Alex Winks                                                             
Name: Alex Winks Title: President of the Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of
the date first written above.

 

  HOLDER:   IRWIN & JOAN JACOBS TRUST DATED 6-2-80   /s/ Irwin
Jacobs                                                                  Irwin
Jacobs, Trustee   /s/ Joan Jacobs                                        
                           Joan Jacobs, Trustee

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly
authorized representatives as of the date first written above.

 

  HOLDER:   /s/ Scott R. Pancoast                                        
                               Scott R. Pancoast

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly
authorized representatives as of the date first written above.

 

  HOLDER:   /s/ Matthew Posard                                        
                                Matthew Posard

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly
authorized representatives as of the date first written above.

 

  HOLDER:   /s/ Herm Rosenman                                        
                                Herm Rosenman

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly
authorized representatives as of the date first written above.

 

  HOLDER:   /s/ Gene Salkind                                        
                                    Gene Salkind, M.D.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly
authorized representatives as of the date first written above.

 

  HOLDER:   /s/ Cynthia Collins                                        
                                Cynthia Collins

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly
authorized representatives as of the date first written above.

 

  HOLDER:   /s/ John Dobak                                        
                                        John Dobak, M.D.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

  HOLDER:   /s/ Steven Kemper                                        
                                 Steven Kemper CPA, MBA, MS   Address:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

  HOLDER:   /s/ Todd Wood                                         
                                      Todd Wood

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly
authorized representatives as of the date first written above.

 

  HOLDER:   /s/ Burkhard Jansen                                        
                                Burkhard Jansen, M.D.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER:

/s/ Zuxu Yao

Zuxu Yao, Ph.D.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: FARALLON CAPITAL (AM) INVESTORS, L.P. By: Farallon Partners, L.L.C., its
General Partner By: /s/ Philip Dryfuss                              
                                         Name: Philip Dryfuss Title: Managing
Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: FARALLON CAPITAL F5 MASTER I, L.P. By: Farallon F5 (GP), L.L.C., its
General Partner By: /s/ Philip Dryfuss                                
                                     Name: Philip Dryfuss Title: Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: FARALLON CAPITAL INSTITUTIONAL PARTNERS, L.P. By: Farallon Partners,
L.L.C., its General Partner
By: /s/ Philip Dryfuss                                
                                     Name: Philip Dryfuss Title: Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: FARALLON CAPITAL INSTITUTIONAL PARTNERS II, L.P. By: Farallon Partners,
L.L.C., its General Partner
By: /s/ Philip Dryfuss                                                         
Name: Philip Dryfuss Title: Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: FARALLON CAPITAL INSTITUTIONAL PARTNERS III, L.P. By: Farallon Partners,
L.L.C., its General Partner
By: /s/ Philip Dryfuss                                                         
Name: Philip Dryfuss Title: Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: FARALLON CAPITAL OFFSHORE INVESTORS II, L.P. By: Farallon Partners,
L.L.C., its General Partner
By: /s/ Philip Dryfuss                                                     
Name: Philip Dryfuss Title: Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: FARALLON CAPITAL PARTNERS, L.P. By: Farallon Partners, L.L.C., its
General Partner By: /s/ Philip Dryfuss                                
                     Name: Philip Dryfuss Title: Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: FOUR CROSSINGS INSTITUTIONAL PARTNERS V, L.P.
By: Farallon Institutional (GP) V, L.L.C., its General Partner
By: /s/ Philip Dryfuss                                                     
Name: Philip Dryfuss Title: Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: VICTORY RS SCIENCE AND TECHNOLOGY FUND
By: /s/ Christopher Dyer                                                  Name:
Christopher Dyer Title: President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HOLDER: HLM VENTURE PARTNERS IV, L.P.
By: /s/ Enrico Picozza                                                     
Name: Enrico Picozza Title: Partner

 

[Signature Page to Registration Rights Agreement]